              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,          )
THE LEAGUE OF WOMEN VOTERS         )
OF NORTH CAROLINA,                 )
DONNA PERMAR, JOHN P. CLARK,       )
MARGARET B. CATES,                 )
LELIA BENTLEY, REGINA WHITNEY      )
EDWARDS, ROBERT K. PRIDDY II,      )
SUSAN SCHAFFER, and                )
WALTER HUTCHINS,                   )
                                   )
               Plaintiffs,         )
                                   )
    v.                             )             1:20CV457
                                   )
THE NORTH CAROLINA STATE           )
BOARD OF ELECTIONS,                )
DAMON CIRCOSTA, in his             )
official capacity as CHAIR         )
OF THE STATE BOARD OF              )
ELECTIONS, STELLA ANDERSON,        )
in her official capacity as        )
SECRETARY OF THE STATE             )
BOARD OF ELECTIONS,                )
KEN RAYMOND, in his official       )
capacity as MEMBER OF THE          )
STATE BOARD OF ELECTIONS,          )
JEFF CARMON III, in his            )
official capacity as MEMBER        )
OF THE STATE BOARD OF              )
ELECTIONS, DAVID C. BLACK,         )
in his official capacity as        )
MEMBER OF THE STATE BOARD          )
OF ELECTIONS, KAREN BRINSON        )
BELL, in her official              )
capacity as EXECUTIVE              )
DIRECTOR OF THE STATE BOARD        )
OF ELECTIONS, THE NORTH            )
CAROLINA DEPARTMENT OF             )




   Case 1:20-cv-00457-WO-JLW Document 153 Filed 10/05/20 Page 1 of 4
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                Defendants.         )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
   Defendant-Intervenors.           )


                                 ORDER

    On Friday, October 2, 2020, this court entered an order for

expedited briefing on any requested affirmative relief, “be it

construction and enforcement of this court’s order, (Doc. 124),

or injunctive relief of some description,” (Doc. 152 at 8), and

requested motions and briefs be filed on or before October 5,

2020, at 5:00 p.m. (Id.) This court anticipates Plaintiffs will

likely pursue their previous motion to enforce the preliminary

injunction order. However, based on the pleadings, this court
                              - 2 -



    Case 1:20-cv-00457-WO-JLW Document 153 Filed 10/05/20 Page 2 of 4
also anticipated that Legislative Defendants might request

affirmative relief from this court, thus the briefing schedule.

    On Saturday, October 3, 2020, the Honorable James C. Dever

III, issued an order transferring two cases from the Eastern

District of North Carolina, Wise v. North Carolina State Board

of Elections, No. 5:20-cv-00505 (E.D.N.C.) and Moore v. Damon

Circosta, No. 5:20-cv-00507 (E.D.N.C.) to this court. (See

1:20CV911; 1:20CV912.) As a result, it appears to this court

that Legislative Defendants’ request for injunctive relief is

fully briefed in those cases. This court also finds it will help

to avoid confusion of the issues to keep these various cases and

issues separate.

    This court therefore reconsiders and amends its October 2,

2020 Order, (Doc. 152). While the court anticipates Plaintiffs

will file a request for affirmative relief under the original

preliminary injunction order, it is not necessary that

Legislative or Executive Defendants file a request for any

affirmative relief in this case unless either party finds it

reasonably necessary to request relief that is different from

that which was requested in either the Wise or Moore cases. If

so, the parties are reminded that any such relief requested is

relief relevant and specific to this case and not pending in

either the Wise or Moore cases. The parties are directed to

                                 - 3 -



    Case 1:20-cv-00457-WO-JLW Document 153 Filed 10/05/20 Page 3 of 4
follow the briefing schedule set forth in the October 2, 2020

order.

    This the 5th day of September, 2020.




                                 __________________________________
                                    United States District Judge




                                 - 4 -



    Case 1:20-cv-00457-WO-JLW Document 153 Filed 10/05/20 Page 4 of 4
